Citation Nr: 1739450	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for Guillain-Barre syndrome (also claimed as polyradiculopathy).

2. Entitlement to service connection for type II diabetes mellitus.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to Guillain-Barre syndrome and type II diabetes mellitus.

4. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to Guillain-Barre syndrome and type II diabetes mellitus.

5. Entitlement to service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus.

6. Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

7. Entitlement to service connection for glaucoma, to include as secondary to type II diabetes mellitus.

8. Entitlement to service connection for hyperlipidemia, to include as secondary to type II diabetes mellitus.

9. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

10. Entitlement to special monthly compensation (SMC) based on need for aid and attendance.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1956 to April 1958. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO). In October 2015 and November 2016, a different Veterans Law Judge remanded these claims for additional development; the case was subsequently reassigned to the undersigned. 

The Board notes that the evidence reflects inconsistencies about whether the Veteran was diagnosed with type II diabetes mellitus or type I diabetes mellitus in 1989 and 1991. Additionally, in an April 2017 supplemental statement of the case (SSOC), the RO recharacterized the Veteran's claim for diabetic retinopathy as for any visual condition. The Veteran's October 2009 claim cited diagnoses from his private physician, Dr. C. Mora Quesada, M.D., for the description of the claims he wished to file; Dr. Mora Quesada specifically listed type II diabetes mellitus and diabetic retinopathy. The Board has considered the pleading standards for pro se (non-represented) claimants, but it does not find it proper to recharacterize the Veteran's claims as for any type of diabetes mellitus or visual condition. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the original characterizations are reflected on the title page, above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's Guillain-Barre syndrome was treated and resolved prior to the appeal period; it was not related to his active duty service and did not manifest itself to a compensable degree within one year of service.

2. The Veteran's type II diabetes mellitus is not related to his active duty service; nor did it manifest itself to a compensable degree within one year of service.

3. The Veteran's bilateral upper and lower extremity peripheral neuropathy are secondary to his non-service connected disabilities and are not directly related to his active duty service, nor did his symptoms manifest to a compensable degree within one year of service.

4. The Veteran's diabetic retinopathy is secondary to his type II diabetes mellitus and not otherwise related to his active duty service.

5. The Veteran's hypertension is not directly related to his active duty service, nor did his symptoms manifest to a compensable degree within one year of service.

6. The Veteran is currently a suspect for glaucoma, which is not related to his active duty service. 

7. The Veteran's hyperlipidemia is not directly related to his active duty service.

8. The Veteran does not meet the criteria for TDIU.

9. The Veteran does not meet the criteria for SMC based on need for aid and attendance. 


CONCLUSIONS OF LAW

1. Service connection for Guillain-Barre Syndrome is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. Service connection for type II diabetes mellitus is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. Service connection for bilateral lower extremity peripheral neuropathy is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4. Service connection for bilateral upper extremity peripheral neuropathy is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5. Service connection for diabetic retinopathy is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

6. Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

7. Service connection for glaucoma is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

8. Service connection for hyperlipidemia is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

9. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).

10. The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C.A. §§ 1114(l), 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that, unfortunately, the Veteran's service treatment records (STRs) were lost in a fire at the National Personnel Records Center (NPRC). In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The Veteran has not raised any other issues with the duties to notify or assist. See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

a. Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain chronic diseases (including hypertension, diabetes mellitus, and organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). If a chronic disease enumerated in 38 U.S.C.A. § 1101(a) or 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Guillain-Barre Syndrome 

As an initial matter, the Board notes that when the Veteran filed his claim for his disabilities in October 2009, he stated that he was providing an opinion by his private physician, Dr. Mora Quesada, that his disabilities are "due to several injections in [service]." The attached September 2009 note from Dr. Mora Quesada does not provide an opinion that the Veteran's disabilities are related to his service, nor does it discuss any injections that the Veteran received in service. Throughout the rest of the claims file, including the Veteran's extensive VA treatment records, the Veteran hardly, if ever, reported that his disabilities are related to injections in service, nor does he further discuss any injections in service. Consequently, though the Veteran is competent to report such injections, the Board does not find his statement credible. (To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995)). Therefore, the Board will consider it for all of the Veteran's claims, but affords it little probative weight. Id.

Additionally, in August 2015, Dr. Mora Quesada listed sixteen of the Veteran's current disabilities, including status post Guillain-Barre syndrome and type II diabetes mellitus, and wrote that he "presents neurological cardiopulmonary, metabolic[], severe musculoskeletal and psychiatric[] disorders" that are more probable than not secondary to his military service. The Board does not attach significant value to this opinion because Dr. Mora Quesada did not state with specificity which disabilities are related to the Veteran's service and did not provide a rationale for his opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999). Accordingly, when relevant, the opinion will be considered for the Veteran's claims, but is given little probative weight.

Medical records reflect that the Veteran was hospitalized in February 1991 for "general malaise" and extremity weakness for the previous four days. He reported that he had no past history of systemic illness and that he experienced his pain and weakness in his extremities after he recently ate fish. He was subsequently diagnosed with Guillain-Barre syndrome. Progress notes throughout 1991 indicate that the Veteran suffered from quadriparesis secondary to his condition. 

Throughout the 2000's, VA treatment records repeatedly reflect a diagnosis of Guillain-Barre syndrome in 1989, predominately by history, although some entries are not specific. In August 2009, the Veteran reported that he believed he never achieved a complete recovery. Notably, Dr. Mora Quesada's August 2015 note describes the Veteran's condition as status post Guillain-Barre syndrome. December 2015 VA treatment records state that he had crutches because his condition. 

The Veteran underwent a VA examination in December 2015 and reported that he was in the hospital for about nine months in 1989 for Guillain-Barre syndrome. The examiner diagnosed Guillain-Barre syndrome with a date of diagnosis as 1989, and opined it is less likely than not that it was incurred in or caused by the Veteran's service. The examiner noted that the there was no record that the Veteran has onset of Guillain-Barre syndrome during service, and it was clearly reported by the Veteran that he had it in 1989, which was supported by the VA treatment records reporting a diagnosis by history in 1989. 

In a January 2017 addendum, the December 2015 VA examiner opined that the Veteran does not have an active disease because he is not receiving any treatment for acute Guillain-Barre syndrome. She also opined that medical records reflect that it resolved prior to the appeal period, leaving behind residual bilateral extremity weakness, which had been previously related to diabetic peripheral neuropathy, and is at least as likely as not a result of progressive diabetic polyneuropathy.

The preponderance of the evidence demonstrates that the Veteran had Guillain-Barre syndrome in either 1989 or 1991 that had been subsequently treated and resolved prior to the appeal period. While the record is inconsistent about the exact date of onset, both dates are at least thirty years after the Veteran's discharge, and therefore the inconsistency is not determinative of the outcome of the claim. The Board attaches little probative weight to the Veteran's August 2009 statement that he never achieved complete recovery from his Guillain-Barre syndrome, because such a diagnosis is a complex medical question requiring medical knowledge, which the Veteran is not competent to opine on. The Board attaches more weight to the medical evidence of record, including the December 2015 VA examination and numerous VA treatment records diagnosing by history only, which demonstrates that the Veteran does not currently have Guillain-Barre syndrome. 

The Board notes that the medical records suggest that the Veteran experiences residuals of lower extremity weakness due to his Guillain-Barre syndrome. Even if the Board were to consider this a current disability, the preponderance of the evidence is against finding that the Veteran's Guillain-Barre syndrome is related to the Veteran's active duty service. The Board attaches significant weight to the December 2015 VA examiner's opinion that, after considering the medical evidence and the Veteran's own statements, that there is no correlation between his service and diagnosis. The Board also attaches significant weight to the Veteran's reports in 1991 that he only had experienced symptoms for only four days prior to hospitalization, that the symptoms began after he ate fish, and that he had no prior history of systemic illnesses. 

Finally, the preponderance of the evidence demonstrates that the Veteran's Guillain-Barre syndrome first manifested at least thirty years after duty service, and therefore did not manifest to a compensable degree within a year of separation; he has not reported otherwise. 

Consequently, the Veteran's claim of service connection for Guillain-Barre syndrome must be denied.

b. Type II Diabetes Mellitus 

VA treatment records reflect that the Veteran has had type II diabetes mellitus during the course of the appeal. During a December 2015 VA examination, he reported that he was diagnosed type II diabetes mellitus in 1989. Since then, he has required medications for control. The examiner diagnosed type II diabetes mellitus, but opined that it was less likely than not incurred in or caused by service. The examiner noted that the Veteran himself stated his diabetes had its onset and was officially diagnosed in 1989, which is more than thirty years after his separation from active service; such a long time elapse is against finding a relationship between the two.

In a January 2017 addendum, the December 2015 VA examiner elaborated that it was very unlikely that the Veteran's diabetes had onset during the active duty period, because more than twenty five years passed without an abnormal laboratory, diagnosis, or treatment to suggest diabetes. She explained that to confirm a diagnosis of type II Diabetes Mellitus, the patient's laboratories must fulfill the American Diabetes Association criteria; the symptoms of diabetes are very unspecific and variable, and are not used alone to diagnose diabetes. She noted that, in his interview, the Veteran did not report symptoms suggestive of diabetes during active duty, nor does the medical evidence show any evidence of signs, symptoms, diagnosis, treatments, or a chronic disability pattern to suggest diabetes during active military service or within a year after separation from service.

Unfortunately, the preponderance of the evidence is against a finding that the Veteran's type II diabetes mellitus is related to service or manifested within one year of his discharge from active duty. It does not appear that the Veteran has reported any differently. The Board attaches significant weight to the December 2015 VA examiner's opinion, because she had the opportunity to interview the Veteran and considered his statements and the medical record when she opined on his disability. The VA examiner's opinion outweighs the positive evidence of record, namely Dr. Mora Quesada's August 2015 nexus opinion (see Guillain-Barre syndrome discussion, above). Accordingly, the claim must be denied.

c. Peripheral Neuropathy of the Upper and Lower Extremities 

VA treatment records reflect that the Veteran experiences numbness and pain, and has been diagnosed with lower and upper extremity peripheral neuropathy throughout the appeal period and long before it. As discussed above, in February 1991 the Veteran reported extremity weakness for four days prior to hospitalization for Guillain-Barre syndrome; he did not report a previous history of systemic illnesses, but was subsequently diagnosed with quadriparesis secondary to Guillain-Barre syndrome. In June 1992, he was diagnosed with "diabetic" neuropathy in addition to quadriparesis. In January 2006, the Veteran reported progressive lower extremity weakness for the previous three years. The physician opined that the Veteran's problem was most likely associated with long standing uncontrolled diabetes mellitus. 

During a December 2015 VA examination, the Veteran reported his history of diabetes mellitus and Guillain-Barre syndrome in 1989. The examiner diagnosed lower and upper extremity peripheral neuropathy with a 1989 date of diagnosis. The examiner opined that the Veteran's lower extremity peripheral neuropathy was less likely than not directly related to service because there is no evidence of lower extremity peripheral neuropathy during service. Additionally, the Veteran's two "big" conditions of Guillain-Barre syndrome and diabetes mellitus were contributing to the peripheral neuropathy: these conditions were diagnosed in 1989 and neither is related to military service.

In a January 2017 addendum, the December 2015 VA examiner opined that the Veteran's upper extremity diabetic peripheral neuropathy is at least as likely as not a result of the Veteran's progressive diabetic polyneuropathy.

The preponderance of the evidence establishes that the Veteran's upper and lower extremity peripheral neuropathy is related to his diabetes mellitus or his Guillain-Barre syndrome, neither of which are serviced-connected disabilities. Accordingly, secondary service connection cannot be granted. 

The Veteran's conditions have been attributed solely to his diabetes mellitus or Guillain-Barre syndrome, and no other alternate cause has been established by competent medical evidence (notably, Dr. Mora Quesada's August 2015 note does not mention peripheral neuropathy). The Board also attaches significant weight to the December 2015 VA examiner's opinion that the Veteran's lower extremity peripheral neuropathy condition is not directly related to military service, nor that such symptoms appeared within one year of discharge. Accordingly, service connection must be denied on a direct basis.

d. Diabetic Retinopathy

VA treatment records reflect that the Veteran was diagnosed with diabetic retinopathy as of January 1999. Thereafter, the diagnosis is recurrent in medical records, including Dr. Mora Quesada's September 2009 note, before and during the appeal period.

The Veteran underwent a VA eye examination in December 2015, wherein the examiner diagnosed proliferative diabetic retinopathy in both of the Veteran's eyes, with a date of diagnosis of December 2015. The examiner opined that the diabetic retinopathy is secondary to the Veteran's diabetes mellitus.

Secondary service cannot be granted because the Veteran's type II diabetes mellitus is not service-connected. The Veteran's condition has been attributed solely to his diabetes mellitus, and no other alternate cause has been established by competent medical evidence (notably, Dr. Mora Quesada's August 2015 note does not mention diabetic retinopathy). Accordingly, the claim must also be denied on a direct basis. 

e. Hypertension

A diagnosis of hypertension appears to be first noted in May 2001. Thereafter, there are numerous diagnoses of hypertension well throughout the appeal period. 

During the Veteran's December 2015 VA examination, he reported that he was incidentally found with elevated blood pressure readings during his routine medical evaluations in 2001 and diagnosed with hypertension. The VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by his active duty service. In reaching this conclusion, the examiner noted that the Veteran's own statements reflect onset and a diagnosis in 2001, which is a gap of more than thirty years after the Veteran's service: the long time elapse since the military service and the development of the condition is against finding a relation between the two. Additionally, the examiner opined that the medical records do not reflect that hypertension was evident during military service or within one year after separation from service. The examiner concluded by finding that the Veteran's hypertension is more likely than not the result of the Veteran's type II diabetes mellitus. 

The preponderance of the evidence is against a finding that the Veteran's hypertension is directly related to service or manifested within one year of service. The Board assigns significant value to the Veteran's reports during the December 2015 VA examination that he had his onset of symptoms and diagnosis in 2001 and the examiner's opinion taking into account the Veteran's statements. Additionally, because the Veteran's type II diabetes mellitus is not service-connected, his claim for hypertension cannot be granted on a secondary basis. Accordingly, the claim must be denied.

f. Glaucoma

VA treatment records reflect that glaucoma was first suspected in June 2008. Dr. Mora Quesada reported that the Veteran was receiving treatment for glaucoma as of September 2009. January 2015 VA treatment records and records thereafter indicate that the Veteran does not have glaucoma, but is instead a suspect for it. See, e.g., November 2015 records. 

During a December 2015 VA examination, the Veteran reported that he recently started treatment for normal tension glaucoma. The examiner diagnosed normal tension glaucoma with a date of diagnosis of the date of the examination, but opined that it was less likely than not incurred in or caused by his military service. The examiner stated that there is no mention of glaucoma while in service and a diagnosis was first made in 2015. 

In January 2017, the December 2015 VA examiner provided an addendum, elaborating that there is no evidence of an undisputed diagnosis of glaucoma, and that the Veteran remains only a suspect for the condition. She explained that non-treated glaucoma has a slow progression and there are few signs or symptoms for the patient or doctor to determine the presence of the condition. It is often first suspected if one or both nerves look unusual, and is subsequently carefully watched for change over time. The Veteran's optic nerves have been described with a large cup to disc ration in progress notes since 2005 and he was given a diagnosis of open angle glaucoma suspect in 2007, without diagnosis of glaucoma and without treatment. Further, the time between the Veteran's service and when glaucoma was first suspected (2007) is large-it would have meant more than sixty years of untreated glaucoma, and he would currently be blind. 

The preponderance of the evidence is against a finding that the Veteran currently has glaucoma, and even if he did, that it is related to his military service. The Board attaches significant probative weight to the December 2015 VA examiner's January 2017 addendum. The Board acknowledges that the December 2015 VA examiner appears inconsistent about whether the Veteran actually has glaucoma (in December 2015 she diagnosed it, but then in January 2017 she reported he is just a suspect); however, the latter opinion is supported by the Veteran's extensive VA treatment records reflecting that he is only a suspect for glaucoma. These records and the January 2017 addendum do not conflict with Dr. Mora Quesada's report that the Veteran is receiving treatment for the condition; if it is construed as conflicting, then the evidence outweighs Dr. Mora Quesada's diagnosis. 

The Board also acknowledges the inconsistency about the onset of his condition. The December 2015 VA examiner reported that records reflect an onset in 2007, but the Board's review of the records reflects an onset in 2008. This inconsistency is not determinative of the outcome, because both dates are significantly subsequent to the Veteran's discharge from active duty. 

Lastly, if the Veteran were considered to have glaucoma, the VA examiner's opinion that it is not related to his military service outweighs any other evidence of record. Accordingly, the Veteran's claim for glaucoma must be denied.

g. Hyperlipidemia

VA treatment records reflect that the Veteran sought treatment for hyperlipidemia as early as January 2005. During a December 2015 VA examination, the Veteran reported that he was taking medication for his lipids since 2003. The examiner diagnosed hyperlipidemia with a date of diagnosis as June 2003. The examiner opined that it is less likely than not that the Veteran's hyperlipidemia was incurred in or caused by his military service. The examiner stated that, as per the Veteran's own statements, his condition had its onset and was officially diagnosed in 2003, which is a gap of more than thirty years after separation from active military service; the long time elapse since the military service and the development of the condition is against finding a relationship between the two. The examiner thereafter opined that the Veteran's hyperlipidemia is at least as likely as not the result of his type II diabetes mellitus, because it is very well documented in medical literature that diabetes mellitus is associated with lipoprotein abnormalities.

The preponderance of the evidence is against a finding that the Veteran's hyperlipidemia is related to his military service. The Board attaches significant probative weight to the Veteran's report during his December 2015 VA examination that his condition had its onset and was officially diagnosed in 2003, and the examiner's opinion considering those facts. Accordingly, the Veteran's claim for hyperlipidemia must be denied.

Additionally, the Veteran's claim cannot be granted on a secondary basis, because he is not service-connected for his type II diabetes mellitus.

II. TDIU

Legal Criteria, Factual Background, and Analysis

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). It may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability is rated at least at 40 percent. Id.

Unfortunately, the Veteran does not currently have any service-connected disabilities. Consequently, he does not meet the criteria for TDIU and the claim must be denied. 

III. SMC for Aid and Attendance

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of a service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Unfortunately, the Veteran does not currently have any service-connected disabilities. As a result, he does not meet the criteria for SMC based on the need for aid and attendance and the Board must deny the claim. 

The Board is grateful to the Veteran for his honorable service and regrets that more favorable outcomes could not be reached.

















ORDER

Entitlement to service connection for Guillain-Barre syndrome is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to TDIU is denied.

Entitlement to SMC based on the need for aid and attendance is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


